DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This is a second Non-Final rejection. The Examiner did not cite the Madsen reference in the Non-Final rejection mailed on 05/12/2021 resulting in this 2nd action non-final. Claims 1-10 and 21-29 are presented for examination on the merits for patentability as they read upon the elected subject matter.  Claims 11-20 are cancelled. Claims 21-29 are new.
Priority
This instant application, 16/600,489 does not claim priority benefit to any previous application, and there is no parent data for this application.

New and Modified Objections/Rejections as necessitated by the Amendment 
Filed on 05/25/2021
Claim Objection
Claim 26 is objected to under 37 CFR 1.75(c) as being in improper form because the claim does not refer to a preceding claim.  Claim 26 recites “the method of claim 26”, which is clearly not proper as a claim cannot depend on itself. See MPEP § 608.01(n).  For compact prosecution, the recitation “the method of claim 26” will be interpreted to mean “the method of claim 25”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-10 and 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The term "desired" in Claims 1 and 29 is a relative term, specifically a subjective term, which renders the claims indefinite.  The term "desired" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification does not supply some standard for measuring the scope of the term. Some objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. See MPEP 2173.05(b), section IV. 
Claims 1 and 29 are also indefinite due to the functional language presented.  It is not clear what step is required “to achieve a desired microbiome”.  Without reciting the particular structure, materials or step that accomplish the function or achieve the result, all means or 
The Examiner has considered the following factors to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim. The primary inquiry is whether the language leaves room for ambiguity or whether the boundaries are clear and precise.

Claim 2 is rejected for indefiniteness for the recitation of “wherein the coating comprises forming a carrier”, and Claim 26 is rejected for indefiniteness for the recitation of “the cloud”. There is insufficient antecedent basis for these limitations in the base claim. Claim 1, from which Claim 2 depends, has been amended and no longer recites a “coating method” and does not refer to any coating in its recitation. There is no reference of “cloud” in any of the preceding claims and there are different cloud servers that can be accessed over the internet, thus it is unclear which/what cloud applicants are trying to claim/refer to. Thus, the metes and bounds of the claims are unclear and the claims are rejected. Appropriate clarification is required.
Claim 22 is indefinite due to the absence of period at the end of the claim. It is therefore unknown if the claim ends after the recitation of “first period” or if additional features have been left out.  As such, the claim is rejected.  Appropriate correction is required.
All claims depending on the base claims are rejected. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 21-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.    
The instant claims recite selecting a microbial mixture with a predetermined microbial population characteristics for predetermined plant growth property. 
To satisfy the written description requirement, applicants may convey reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. 
Applicants may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. See, e.g., Vas-Cath, 935 F.2d at 1565, 19 USPQ2d at 1118. 
With regard to the description requirement, applicants’ attention is invited to consider the decision of the Court of Appeals for the Federal Circuit, which holds that a “written description of an invention involving a chemical genus, like a description of a chemical species, 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species or by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F. 3d at 1568, 43 USPQ2d at 1406. 
Claims 1-10 and 21-29 are drawn to a genus of “microbial mixture with a predetermined microbial population characteristics” that determines the plant growth property.  Neither the instant specification nor the claims have demonstrated common structure and/or function for the claimed genus of “microbial mixture with a predetermined microbial population characteristics”, or a representative number of species for “microbial mixture with a predetermined microbial population characteristics” with predetermined plant growth property. Additionally, neither the instant specification nor the claims have demonstrated common structure and/or function for the claimed genus of “cross-linked hydrophilic mixture”, or a representative number of species for “cross-linked hydrophilic mixture” that would provide the necessary seed coating function in a mixture with the “microbial mixture”. 

Therefore, applicants are not in possession of the claimed genus of “microbial mixture with a predetermined microbial population characteristics” with predetermined plant growth property. 

Claims 1 and 29 also introduce new matters as the claims recite the limitation: "wherein the microbial mixture with nutrients is grown and periodically sampled by genetic testing to achieve a desired microbiome with a predetermined colony-forming unit (CFU) target.” There is no support in the specification for this limitation. The specification does not teach or suggest that 
Furthermore, the claims at issue are functional claims and recite minimal structure in the body of the claims. In the instant case, the claim has been amended to recite that the method employs genetic testing “to achieve a desired microbiome." This appears to merely recite a function and does not impart any structure. As such, all means or methods of resolving the problem or achieving the result are encompassed by the claims. See Ariad Pharmaceuticals., Ine. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010) (en banc). When claims depend on a recited property or result, the claim covers every conceivable structure (means) for achieving the stated property or result while the specification discloses at most only those known to the inventor. See MPEP 2164.08(a).
The purpose of the written description requirement is to “ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.” University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 920 (Fed. Cir. 2004), (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). To determine whether there is adequate written description support for the genus of methods and means of achieving the claimed properties, the 
In University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 927-28 (Fed. Cir. 2004), the court reasoned that because the specification did not describe any specific compound capable of performing the claimed method and the skilled artisan would not be able to identify any such compound based on the specification's function description, the specification did not provide an adequate written description of the claimed invention. Ariad, 94 USPQ2d at 1173. As such, the specification would not reasonably convey to a person of ordinary skill in the art that Applicant had possession of the claimed invention.
Accordingly, the claims are considered to lack sufficient written description and are properly rejected under 35 U.S.C. 112(pre-AIA ), first paragraph.
All claims depending on the base claims are rejected. 

Response to Arguments:
Applicant's arguments filed 05/25/2021 have been fully considered but they are not persuasive. Applicant argues the 112 rejection, stating that “The office action noted that the claims need to show structural formulas to be enabling.” Applicant stated that “applicant is not claiming specific genus or formulas, rather the claims recite the process of growing a microbial mixture with a predetermined/selected microbial population characteristics for predetermined plant growth property.” Applicant cites that the Wigley patent does not claim specific formulas . 
In response, as in the interview held on May 25, 2021, the Examiner reiterates that the 112 issue is one of written description and not enablement, i.e. the Applicant fails to show possession of the invention.  When the Examiner cites “genus”, it refers to “genus claims”, i.e. the generic claim containing generic invention, and not the genus in scientific term, which is used to refer to the genus as a class in biological classification. See MPEP 715.03. In this case, the genus is the “microbial mixture with a predetermined microbial population characteristics”. Claims 1-10 and 21-29 are drawn to a genus of “microbial mixture with a predetermined microbial population characteristics” that determines the plant growth property. However, neither the instant specification nor the claims have demonstrated any common structure and/or function for this claimed genus; alternatively, the specification must have a representative number of species for “microbial mixture with a predetermined microbial population characteristics” with predetermined plant growth property. As applied in patent claims, the term “genus” is used to indicate general and the term “species” describes specific limitations. As indicated in the above rejection, the courts have ruled that someone disclosing only a genus is not disclosing or teaching that a particular species is especially critical in another invention, i.e. “written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other . 

Claim Interpretation
	With the absence of a definition in the disclosure, shell will be interpreted by the Examiner to encompass any solid layer, coating or material externally surround a core material such as a seed or granule. 
Because “desired microbiome” has not ever been defined by applicants, for purposes of compact prosecution the examiner is interpreting “desired microbiome” to read on any microbiome obtained in any way. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, 9, 25, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Temme et al. (US 2019/0039964 A1, Feb. 7, 2019), hereinafter Temme, and in view of Schultz et al. (US 2014/0100111 A1, Apr. 10, 2014), hereinafter Schultz.
Applicant Claims
Applicant claims a method, comprising selecting a microbial mixture with a predetermined microbial population characteristics for predetermined plant growth property; using genetic testing to check on microbial population characteristics and iteratively growing the mixture with the predetermined microbial population characteristics as closed loop feedback wherein the microbial mixture with nutrients is grown and periodically sampled by genetic testing to achieve a desired microbiome with a predetermined colony-forming unit (CFU) target; combining the microbial mixture with a cross-linked hydrophilic mixture; combining a fertilizer with the microbial mixture and cross-linked hydrophilic mixture; wherein the coating comprises forming a carrier; comprising embedding fungicides in the hydrophilic mixture to protect the 
Applicant also claims a method comprising: selecting a microbial mixture with a predetermined microbial population characteristics for predetermined plant growth property; using genetic testing to check on microbial population characteristics and iteratively growing the mixture with the predetermined microbial population characteristics as a closed loop feedback, wherein the microbial mixture with nutrients is grown and periodically sampled by genetic testing to achieve a desired microbiome with a predetermined colony-forming unit (CFU) target; combining the microbial mixture with a cross-linked hydrophilic mixture; and combining a seed with the microbial mixture and cross-linked time released hydrophilic mixture.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Temme describes the methods and systems for generating and utilizing a bacterial composition comprising at least one genetically engineered bacterial strain that fixes atmospheric nitrogen for use in agriculture (Abstract). Temme shows enrichment and isolation of nitrogen fixing bacteria, a PCR screen of colonies, inoculation and assessment of colonization of specific strains on corn roots (Figs. 1-7; [0044]-0051]). Temme teaches microbe breeding where the species of interest are identified genetically, then variations are introduced via, for example, adaptive evolution and gene editing, and the crops are inoculated with derivative microbes, and selected for best phenotypes (Fig. 17A).  Multiple aspects of the invention provide a bacterial composition that fixes nitrogen ([0006]-[0018], [0022]-[0029], [0142]-[0156]). Temme 4 bacterial cells per gram of fresh weight of plant root tissue and/or (ii) produce fixed N of at least about 1.0x1017 mmol N per bacterial cell per hour [0017].  Temme teaches generation and breeding the microbial strains to improve specific traits of for their relevance in agriculture from isolation, screening/profiling, domestication and editing, evolution, selection, alteration, etc. [(0157]-[0229]; Examples 1-6, 8-13). Briefly, this is done by providing a plurality of microbial strains that have the ability to colonize a desired crop; wherein genetic diversity is introduced to the strains, and the strains are assessed within the population/plurality of strains to determine a measure of the trait, and selecting one or more strains from the population that generate an improvement in the trait [0018]-[0019]. Temme recites that a microbial population with favorable traits can be obtained via directed evolution, wherein natural selection is mimicked to evolve proteins and nucleic acids towards a user-defined goal. Random mutation may be introduced, and the method may be iterative and adaptive based on the selection process. Plant growth promoting rhizobacteria (PGPRs) with high capability of nitrogen fixation can be generated, and PGPRs evolved by introducing genetic variation using polymerase chain reaction (PCR) mutagenesis, CRISPR/Cas9 systems, chemical mutagenesis, etc. Genes of interest can be identified using libraries from other species with improved traits, and mutations can be designed with machine learning and automation. The microbes carrying the mutation can be cultured by serial passaging ([0170]-[0173], Example 6). Temme exemplifies the in planta phenotyping of candidate microbes, where colonization of corn was measured by qPCR, and the colonization rate of 2 strains were found to 5 and 1.24 x 07 CFU/g fw (Example 5).  Temme also exemplifies cyclical host-microbe evolution using corn plants inoculated with a specific strain, CM013, demonstrating improved nitrogen accumulation. Temme recites that the process of microbe isolation, mutagenesis, inoculation and re-isolation can be repeated iteratively to improve the microbial traits, plant traits, and colonization capability of the microbe (Example 6), thereby reading on the closed loop feedback feature. Microbe breeding is performed by mapping the metabolism of the microbiome and introducing targeted genetic variation for the best phenotypes (Example 8). Temme further teaches that the bacterial isolation can occur from any appropriate tissue in the plant, which involves the sterile excision of the plant material of interest sterilization, then placement of the plant material on nutrient medium for microbial growth [0253]. 
Temme illustrates a heatmap of the pounds of nitrogen delivered per acre-season by microbes  and tabulates the precise value of mmol N produced per microbe per hour (mmol N/Microbe hr) along with the precise CFU per gram of fresh weight (CFU/g fw) for each microbe shown in the heatmap (Fig. 20, [0071]). 
Temme expressly recite that the compositions may include seed coatings for commercially important agricultural crops. The bacterial species may be present in compositions at a concentration of 108 to 1010 CFU/ml [0270]. Temme also teaches that for seed treatment embodiments, the microbes can be found in a seed treatment at a CFU concentration, per seed of: 1x102, 1x103, 1x104 etc.   ([0309], Table B). 
Thus, Temme renders obvious the features of Claims 1, 9, and 29. 
Temme teaches that bacterial compositions can be formulated with agriculturally acceptable carrier and formulation may include fungicide, fertilizer, pesticide, nutrient, adhesion agent, etc. [0272]. The carrier may be any one or more of a number of carriers that confer a variety of properties, such as increased stability, wettability, or dispersability. Wetting agents such as natural or synthetic surfactants, which can be nonionic or ionic surfactants, or a combination thereof can be included in the composition, thereby rendering obvious the hydrophilic mixture. Temme teaches that a fertilizer can be used to help promote the growth or provide nutrients to a seed, seedling or plant.  Temme also teaches that one or more tackifiers or adhesive agents may be added to help bind other active agents to a substance, e.g. surface of a seed, and that such agents are useful for combining bacteria with carriers to yield a coating compositions.  The adhesive agents may be polymers such as methylcellulose etc., which further renders obvious the hydrophilic mixture [0275]-[0278].  Additional examples of carriers include dispersants, surfactants, binders, and filler agents.  The solid carriers may also include mineral carriers, inorganic salts, etc. [0289]. Temme also recites that compositions may be supplemented with trace metal ions, such as molybdenum ions, iron ions, manganese ions, or combinations of these ions. 
Thus, Temme renders obvious Claims 2-3, 6, 25, and 27-28, and the adhesive and coating features instantly claimed.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Temme does not expressly teach cross-linked hydrophilic mixture. 
Schultz is in the related field of enhanced seed protection and propagation.  Schultz relates the invention comprising hydrogel formulations and their use in seed coating [0002].  The biodegradable hydrogel composition comprise of gelatin and polysaccharide which are superabsorbent and therefore useful for seed coating material to stimulate seed propagation, The gelatin may or may not be cross-linked and the polysaccharide is selected from the group consisting of sodium cellulose sulfate, dextran sulfate, sulfated chitosan and sulfated starch. The hydrogel coating reduces the need for repeated watering to saturate the seed during early stages of germination initiation. The hydrogel water retention and slow release profiles provide a reservoir of water that the seed can draw upon on demand [0169]. Schultz recites that hydrogels are comprised of networks polymer chains that are hydrophilic, in which water is the dispersion medium; they are highly absorbent and can contain over 99.9% water within natural or synthetic polymers [0011]. Schultz surprisingly and unexpectedly discovered that hydrogels comprised of either a sulfated or non-sulfated (neutral) polysaccharide and a proteinaceous material such as that derived from a bovine, porcine, soy or other high protein source, will provide an effective hydrogel that has the dual advantage of being both biodegradable and obtainable from renewable resources [00020]. Schultz exemplifies the use of these hydrogel coatings on seeds in multiple examples, showcasing their swelling properties controllable by the amount of crosslinking agent and materials (Examples 1-3). Thus, Schultz reads on the seed coating method requiring a crosslinked hydrophilic mixture feature of Claim 1. 
Schultz also recognizes that adjuvants may be used with the hydrogel capsule, which includes fungicides, fertilizers, microorganisms and growth regulating agents [0006]. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Temme and Schultz are in the same field of agricultural endeavor and recognizes the use of microbes in seed coating for plant growth. Schultz recognizes that adjuvants may be used with the hydrogel capsule, which includes fungicides, fertilizers, microorganisms and growth prima facie obvious to one of ordinary skill in the art before the effective filing date to use the hydrogel Schultz in the method of Temme. This is a situation where elements of two references are combined in a predictable manner so that the elements retain their function.  The hydrogel is compatible with the microbial mixture of Temme, and as such, the artisan would enjoy a reasonable expectation of success. The obviousness of the instant claim is based on some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. See MPEP § 2143.01 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007). 

Claims 1-10, 21-25, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Temme and in view of Schultz  as applied to Claims 1-3, 6, 9, 25, and 27-29 above, and in view of Baker, R. (WO 2012/074557 A1, 07 June 2012), and Madsen, M. and Petersen, S.  (US 2010/0267554 A1, Oct. 21, 2010), hereinafter Madsen.
Applicant Claims
Applicant claims a coating method, comprising selecting a microbial mixture with a predetermined microbial population characteristics for predetermined plant growth property; using genetic testing to check on microbial population characteristics and iteratively growing the mixture with the predetermined microbial population characteristics as closed loop feedback; combining the microbial mixture with a cross-linked hydrophilic mixture; and coating a seed or fertilizer with the combined microbial mixture and cross-linked hydrophilic mixture; comprising 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Temme and Schultz have been set forth above and applied herein. 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Temme teaches fertilizers, but does not expressly teach organic fertilizers. Temme recites that nutrients/fertilizers can be complexed or chelated to provide sustained release over time [0287], but does not expressly teach methods utilizing microbial mixtures in time release components. Temme does not expressly teach embedding the microbial mixture in a first time release component and an active ingredient in a second time release component. Temme does not expressly teach a first coating with an adhesive and a second coating with an outer shell, and binding the microbial mixture with a first adhesive and a fertilizer to the second adhesive. 
Regarding Claims 4, 5, and 23, Schultz teaches environmentally sensitive hydrogels are also known as 'Smart Gels' or 'Intelligent Gels', which have the ability to sense changes of pH, temperature, or the concentration of metabolite and release the active  material as result of such a change. Thus, they are useful as sustained-release drug delivery systems and other uses where 
Baker cures the deficiencies of Temme and Schultz by teaching a method of making a time release fertilizer comprising coating granules of a fertilizer with a coating that is decomposed by soil microorganisms so that when the coated granules of fertilizer come into contact with the soil the microorganisms decompose the coating and release nutrients in the fertilizer (Abstract, Claim 1).  Baker’s fertilizer reads on the active ingredient instantly claimed because the instant disclosure describes “active ingredient" to include non-chemical agents, and basic growth aids, such as fertilizers, nutrients, and energy sources (Specification, p. 14, 2nd paragraph). Thus, Baker also renders obvious the organic fertilizer in Claim 10. Baker teaches organic fertilizers are preferable because they tend to attract beneficial organisms needed to break down the encapsulations to release the fertilizer for delivery. Also, once the encapsulations of the invention release the organic fertilizer, the materials will improve the cation exchange capacity of the soil, allowing for improved uptake of nutrients by the plant. Furthermore, organic fertilizers reduce leaching, which moves nutrients away from the plant roots and into the subsurface water ([0023]-[0030]).
Baker illustrates (Fig. 4, [0072]) an embodiment of a sequence ring 60 of fertilizers encapsulated in pouches constructed of a bio-plastic material. A liquid, granular fertilizer, or both, can be contained in each pouch 62, which is constructed of a chitin or gelatin material. The irregular-shaped pouches 64 and 66 are constructed of a co-polyester style PLA material, and contain growth boosters and micronutrients. The shapes of pouches 64 and 66 can be styled in any optimal shape and size for shipping and packaging. The pouches 62, 64 and 66 are 
Baker also illustrates (Fig. 5) an embodiment wherein an enzyme capsule 70 deliver microbes to ensure that the soil has vigorous microbial activity.  Fertilizer capsule A is encased in two soft bioplastic packets, one containing liquid fertilizer for instant plant uptake, and the other packet contains a nitrogen rich granular organic fertilizer for release over 1-3 months, for early stage plant growth. The primary capsule A comprises a biodegradable shell 82 that houses plural sub-capsules 74-80, reading on the second coating with an outer shell feature in Claims 7, the shell feature in Claim 8, and the first and second controlled release materials in Claims 22-24. The walls of the sub-capsules are constructed of materials that provide varying delays or times for decomposition to thereby release the fertilizer contents thereof ([0084]-[0085]). Therefore, Baker teaches different active ingredients may be separately delivered to plants by using time release capsules with biodegradable shells, rendering obvious Claims 4-5, 22-24.  
Madsen supports Baker in curing the deficiencies of Temme regarding the first coating with adhesive, an adhesive with the shell, and binding the microbial mixture with a first adhesive and a fertilizer to the second adhesive. Madsen relates the invention of a seed coating composition comprising wetting agents, tackifiers, and other beneficial soil and plant amendments, to single seeds or agglomerates composed of pellets containing multiple seeds (Abstract). The soil amendment or plant amendment includes soil microbes and microbial inoculants, fungicide, insecticides, etc. [0024].  The invention contemplates coating a single seed with multiple coatings, including one with a first and second coating (Fig. 1B). The first coating is with a plant protectant consisting of a powder coating attached to the seed with adhesive, also known as binder [0057], to physically separate the active ingredient (i.e. wetting agent) from contact with the seed surface until germination [0103]. Prior to coating wetting agent onto the seed, a powder and binder (adhesive) are lightly coated over the outside of the seed protectant coat, which improves the ability of the wetting agent to adhere to the seed [0106]. The wetting agent reads on the feature of second coating as seen in the figure below. Other embodiments of the method include the steps of coating with at least one of the following: at least one seed protectant layer, at least one binder, at least one carrier, at least one tackifier, at least one outer coating, at least one microorganism, etc. [0035]. Seed weight/coating thickness can be increased around agglomerates by applying binder and coating powders [0114]. Therefore Madsen renders obvious the first and second coating and adhesive in Claims 6-8, and binding the microbial mixture with a first adhesive and the fertilizer to a second adhesive in Claim 21.

    PNG
    media_image1.png
    275
    391
    media_image1.png
    Greyscale

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Time release of agrochemical mixtures is a known technique in the art as shown by Baker and Schultz. Because the hydrogel of Schultz is an environmentally sensitive hydrogels, which responds to changes in pH, etc., it would be ideal to use the smart hydrogel of Schultz in methods and compositions where timed release of components are required and apply it to the methods taught by Temme. Hence, one with ordinary skill in the art would have would optimize the release KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).	 
Temme teaches formulating the evolved microorganism with binders/adhesives as a composition that can be used in coating material. Schultz teaches a hydrogel composition and methods for enhanced seed germination and plant growth. Baker teaches a sequence ring of fertilizers encapsulated in pouches with a shell for controlling the time release, and the capsules may incorporate microbes.  Madsen teaches a first coating, a second coating, the employment of an adhesive in different layers as desired, and recognizes the inclusion of microbial inoculants.  As such,  a person with ordinary skill in the art before the effective filing date of the claimed invention would manipulate the coating and the adhesive in multiple layers, such as taught by KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).

Claims 1-10, 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Temme and in view of Schultz, Baker, and Madsen,  as applied to Claims 1-10, 21-25, and 27-29 above, and in view of Krintz et al. ("SmartFarm: Improving agriculture sustainability using modern information technology." KDD Workshop on Data Science for Food, Energy, and Water. 2016), hereinafter Krintz.
Applicant Claims
Applicant claims a coating method, comprising selecting a microbial mixture with a predetermined microbial population characteristics for predetermined plant growth property; using genetic testing to check on microbial population characteristics and iteratively growing the mixture with the predetermined microbial population characteristics as closed loop feedback; combining the microbial mixture with a cross-linked hydrophilic mixture; and coating a seed or fertilizer with the combined microbial mixture and cross-linked hydrophilic mixture; comprising 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Temme, Schultz, Baker, and Madsen have been set forth supra.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Temme has taught that genes of interest can be identified using libraries from other species with improved traits, and mutations can be designed with machine learning and automation [0171]. However, Temme is silent on training the learning machines on the cloud. 
Krintz cures the deficiency of Temme by teaching hybrid cloud approach for enabling sustainable farming practices (Abstract). Krintz teaches SmartFarm hybrid cloud technology with the aim of enabling small-holder growers, students, etc. to use analytics to improve environmental sustainability and efficiencies of food production (p. 1, L. Col. last paragraph to R. Col. 1st paragraph). Krintz teaches information technology (IT) developments that are accelerating e-commerce include cloud computing, machine learning etc., and that these tools must be made accessible, inexpensive, and beneficial for a vast diversity of the population; these developments must address problems including increasing yields, conserving water, and ensuring soil and plant health (p. 1, L. Col. 1st paragraph).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Temme has taught that genes of interest can be identified using libraries from other species with improved traits, and mutations can be designed with machine learning and automation [0171]. However, Temme is silent on training the learning machines on the cloud. 
Krintz cures the deficiency of Temme by teaching hybrid cloud approach for enabling sustainable farming practices (Abstract). Krintz teaches SmartFarm hybrid cloud technology with the aim of enabling small-holder growers, students, etc. to use analytics to improve environmental sustainability and efficiencies of food production (p. 1, L. Col. last paragraph to R. Col. 1st paragraph). Krintz teaches information technology (IT) developments that are accelerating e-commerce include cloud computing, machine learning etc., and that these tools must be made accessible, inexpensive, and beneficial for a vast diversity of the population; these developments must address problems including increasing yields, conserving water, and ensuring soil and plant health (p. 1, L. Col. 1st paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of the references so as to use machine learning in combination with cloud technology as taught by Temme and Krintz. One would have been motivated to do so because machine learning and cloud technology have been taught to be useful in agriculture, particularly in plant health and increasing crop yields, and combining the technology of training learning machines in identifying beneficial microbes to plant on the cloud would be beneficial to local growers, researchers, and students. Moreover, the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USQP 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which 

Response to Arguments:
Applicant’s arguments with respect to the 103 rejection over Ma and Wigley and the rejection over Ma and Wigley in view of Schultz and Baker have been considered but are moot because the new ground of rejection necessitated by the amendment does not rely on Ma and Wigley as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.Y.S./               Examiner, Art Unit 1616                                                                                                                                                                                         

/ERIN E HIRT/             Primary Examiner, Art Unit 1616